Exhibit 10.2

 

Section 11.4(a) of The Valspar Corporation 2009 Omnibus Equity Plan is amended
and restated as follows:”

 

11.4Effect of Retirement or Other Termination      (a)In the event of a
Participant’s Retirement (as defined below), if and to the extent provided in
the agreement evidencing any Incentive described in this sentence, (1) all
outstanding Restricted Stock Awards, Stock Options, SARs and Restricted Stock
Units previously granted to the Participant will become 100% vested, (2) the
Participant shall be entitled to exercise any outstanding Stock Options and SARs
for the remainder of the original term of the Stock Option or SAR, provided that
if the Participant violates his/her Non-Compete Agreement (as defined below),
all of his/her unexercised Stock Options and SARs shall terminate immediately
and be forfeited to the Company and (3) the Participant will become entitled to
a distribution of any Performance Award as described in Section 10.9. For
purposes of this Plan, commencing with Awards granted on or after September 30,
2014, “Retirement” means the termination of employment with the Company or a
Subsidiary for any reason other than death, Disability or Termination for Cause
(as defined below) at any time after the Participant has attained the age of
fifty-five years (or a different age specified for a Participant for any
Incentive), provided, that (i) the Participant has executed a Non-Compete
Agreement (as defined below), (ii) the Participant has signed and delivered the
Company’s standard release of claims, and the period in which it may be revoked
expired not later than thirty days after the date of termination, (iii) the
Participant has been in the employ of the Company or a Subsidiary continuously
for a period of at least three years on the date of termination, and (iv)
Participant has provided written notice to the Company that Participant is
considering retirement, in accordance with any policies for such notices that
the Committee may develop from time to time, at least one year prior to the date
of termination. “Non-Compete Agreement” means an agreement not to directly or
indirectly render services (including consulting or research) for a period of
three years to any person or business organization that is engaged in the
development, manufacture and sale of any product, process or service (including
any component thereof or research to develop information useful in connection
with a product or service) that is being designed, developed, assembled,
manufactured, marketed or sold by anyone other than the Company and which is of
the same general type, performs similar functions, competes with or is used for
the same purposes as a product of the Company or a Subsidiary. “Termination for
Cause” means the termination of employment with the Company or a Subsidiary as a
result of an illegal act, gross insubordination or willful violation of a policy
of the Company or a Subsidiary by a Participant.

 

 

 

 

 

 



 

